               Case 3:20-cv-05134-BHS Document 5 Filed 02/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                   IN AND FOR THE WESTERN DISTRICT OF WASHINGTON
                                    TACOMA DIVISION
 9
     MG PREMIUM LTD, a limited liability
10   company organized under the laws of the
     Republic of Cyprus,                                  Case No.: 3:20-cv-05134-BHS
11
                          Plaintiff,
12                                                        PLAINTIFF MG PREMIUM LTD’S
                    vs.                                   FED.R.CIV.P. 7.1 CORPORATE
13                                                        DISCLOSURE STATEMENT
     DOES 1-20, d/b/a YESPORNPLEASE.COM
14   and/or VSHARE.IO,
15                        Defendants.
16

17

18          Pursuant to Fed.R.Civ.P. 7.1, Plaintiff MG Premium Ltd, through its attorney, Spencer D.

19   Freeman, Freeman Law Firm, Inc., provides the following corporate disclosure statement:

20          Plaintiff MG Premium Ltd’s ultimate corporate parent company is Mind Geek S.a.r.l.,

21   which is not publicly held. Neither Plaintiff nor its parent company has a publicly traded

22   corporation owning ten percent (10%) or more of its stock.

23   \\\

24   \\

25   \

26


     PLAINTIFF.’S FED.R.CIV.P. 7.1 CORPORATE
     DISCLOSURE STATEMENT
     1
              Case 3:20-cv-05134-BHS Document 5 Filed 02/21/20 Page 2 of 2



 1

 2          RESPECTFULLY SUBMITTED this 21st day of February 2020.

 3

 4                                             FREEMAN LAW FIRM, INC.

 5

 6                                                    /s/ Spencer D. Freeman
                                               Spencer D. Freeman, WSBA#25069
 7                                             1107 ½ Tacoma Avenue South
                                               Tacoma, WA 98402
 8
                                               Telephone: (253) 383-4500
 9                                             Facsimile: (253) 383-4501
                                               Email: sfreeman@freemanlawfirm.org
10
                                               Attorneys for Plaintiff
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     PLAINTIFF.’S FED.R.CIV.P. 7.1 CORPORATE
     DISCLOSURE STATEMENT
     2
